Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Response to Amendment

The amendment filed on 06/02/2021 has been entered. Claims 1-20, 22-29, 32-37 are pending. Claims 21, and 30-31 are cancelled.

Specification
Current title of the invention includes both device and method aspects. The following new title is recommended:
“SURGICAL INSTRUMENTS WITH ROTATION STOP DEVICES”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a first component, a second component in claims 1, 16, 17, 18, 19, 23, 28, 33, 35, and 37; 
a second component, in claims 22, 25; 
a first component, in claim 36; and 
a retention feature, in claims 1, 33, and 35.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22, 26, 34-36, is/are rejected under 35 U.S.C. 102 as being anticipated by Lashinski (US 5185004).
Regarding claim 16, Lashinski discloses rotation stop device (FIG. 1), comprising: 
a first component (rotator 10) having a proximal end that is proximally facing; 
a second component (flange portion 5), the second component being configured to rotate relative to the first component about a rotation axis (FIG. 1); 

a throughhole (FIG. 1) that extends continuously from the proximal end of the first component to the distal end of the shaft (through hole extends from the proximal end of rotator 10 to near flange 5; FIG.1 ); and 
a nut (translational nut 6 ) having an opening in which the shaft is received, the nut being non-rotatably coupled to the second component (flange portion 5; FIG. 1), wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis.
Regarding claim 17, Lashinski discloses wherein the first and second rotation limits limit rotation of the first component relative to the second component about the rotation axis to a range greater than 360 degrees (FIG. 1; plural threads).  
Regarding claim 18, Lashinski discloses  wherein the first rotation limit (stop surface 8) is a surface of the first component that faces the second component (stop surface 8 is the surface of the rotator 10. FIG. 1) and the second rotation limit (distal stop surface 7) is a surface of the second component that faces the first component (Distal stop surface 7 is the surface of the arm 32 because arm 32 (i.e., handle) is connected to the stop surface 7. Bond 21).  
Regarding claim 19, Lashinski discloses wherein the distance between the first and second rotation limits remains constant as the first component is rotated relative to the second component (FIG. 1).  
Regarding claim 22, Lashinski discloses wherein the throughhole extends through the second component (throughhole extends through flange 5).  

Regarding claim 34, Lashinski discloses a wire positioned in the throughhole (wire 40; FIG. 1).
Regarding claim 35, Lashinski discloses a rotation stop device (FIG. 1), comprising: 
a first component (rotator 10); 
a second component (flange portion 5), the second component being configured to rotate relative to the first component about a rotation axis; 
a retention feature (thread 12) extending from the second component and through the first component such that the retention feature extends beyond a face of the first component to maintain an axial position of the first component relative to the second component (Threads 12 extend beyond a face of rotator 10.); 
a shaft extending from the first component along the rotation axis (Screw potion 13 including flange 5 connected to first stationary element 20; FIG. 1); and
 	a nut (translational nut 6) having an opening in which the shaft is received, the nut being non-rotatably coupled to the second component (Nut 6 does not rotate relative to flange 5, it translates. FIG. 2), wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis (FIGS. 1-2; col. 6, lines 15-43). 
Regarding claim 36, Lashinski discloses a throughhole that extends through the first component and the shaft (throughhole extends through the rotator 10, through the screw portion 13 to the flange 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11, 14-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski (US 5185004) in view of Sarna (US 20200205722).
Regarding claim 1, Lashinski discloses surgical instrument (adaptor 1 for a Catheter; FIG. 1, reproduced below), comprising: 
a proximal handle (arm 32; FIG. 1); 
a shaft (first stationary element 20) extending from the handle; 
a knob (end portion of rotator 10) configured to rotate relative to the handle about a rotation axis; and 
a rotation stop (arrangement comprising distal stop surface 7) that limits rotation of the knob relative to the handle to a range greater than 360 degrees (Plural threads 12 on screw 13 provide a rotation to a range greater than 360.), the rotation stop further comprising: 
a first component (rotator 10); 
a second component (flange 5), the second component being configured to rotate relative to the first component about a stop rotation axis (FIG. 1); 
a retention feature (thread 12) extending from the second component and through the first component such that the retention feature extends beyond a face of the first component (Threads 12 extend beyond a face of rotator 10.) to maintain an axial position of the first component relative to the second component; 

a nut (translational nut 6) having an opening in which the stop shaft is received (FIG. 1), the nut being non- rotatably coupled to the second component (Nut 6 does not rotate relative to flange 5, it translates. FIG. 2), wherein the nut travels along the stop shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the stop rotation axis (FIGS. 1-2; col. 6, lines 15-43).
Lashinski does not expressly teach a shaft having a distally-mounted visualization device. Sarna teaches a distally-mounted visualization device (an imaging subassembly 208) on a wire (wire 218; FIG. 3; Para [0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski’s steerable catheter and include an imaging assembly with wire (40) for providing illumination in a narrow body lumen  (abstract Sarna). 


    PNG
    media_image1.png
    543
    900
    media_image1.png
    Greyscale



Regarding claim 5, Lashinski discloses wherein the nut travels along the stop shaft between first and second rotation limits to limit rotation of the knob relative to the handle about the rotation axis (Translational nut 9 rotates between proximal stop surface 8 and distal stop surface 7. FIG. 1).
Regarding claim 6, Lashinski discloses wherein the first rotation limit is a surface of the knob that faces the handle (stop surface 8 is the surface of the rotator 10. FIG. 1) and the second rotation limit is a surface of the handle that faces the knob (distal stop surface 7 is the surface of the arm 32 because arm 32 (i.e., handle) is connected to the stop surface 7. Bond 21). 
Regarding claim 7, Lashinski discloses wherein the distance between the first and second rotation limits remains constant as the knob is rotated relative to the handle (FIG. 1). 
Regarding claim 9, Lashinski discloses a throughhole that extends through the knob (rotator 10 ) and the stop shaft (In FIG. 1 shows a through hole extends through the rotator 10 and screw portion 13.).  
Regarding claim 11, Lashinski discloses an elongate member (guide wire 40) that crosses a rotation plane defined between the knob and the handle (guide wire 40 crosses a rotation plane between rotator 10 and proximal end of arm 32; FIG. 1), the elongate member having a first end fixed to a portion of the instrument distal to the rotation plane and a second end fixed to a portion 
Regarding claims 12, 13, Lashinski does not expressly disclose wherein the elongate member comprises an optical fiber and wherein the first end of the elongate member is coupled to a light source proximal to the rotation plane and the second end of the elongate member is configured to direct light into a surgical field adjacent the visualization device. Sarna teaches wherein the elongate member comprises an optical fiber and wherein the first end of the elongate member is coupled to a light source proximal to the rotation plane and the second end of the elongate member is configured to direct light into a surgical field adjacent the visualization device (Imaging optical fiber 111; electrical access port 114; electrical Wire 218 for electrical communication; FIGS. 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski’s steerable catheter and include an imaging assembly with wire (40) at the distal end for providing illumination in a narrow body lumen (abstract of Sarna). 
Regarding claim 14, Lashinski discloses wherein the elongate member extends through a throughhole of the rotation stop (FIG. 1).  
Regarding claim 15, Lashinski discloses wherein the throughhole is formed in the stop shaft of the rotation stop (As can be seen in FIG. 1, throughhole is formed in the screw portion 13).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski’s handle portion 20 to extend to towards the proximal side for allowing holding of the handle by a hand of a user for user convenience. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Sarna and further in view of Saadat (US 20170231474).
Regarding claim 8, Lashinski does not expressly disclose wherein the distance between the first and second rotation limits is less than or equal to 10 mm. However, limited movement is often required in mechanical tools. Saadat teaches adjusting axial position in a range from about 5 mm to about 60 mm (Para [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski to limit the rotation limit to 10 mm for the use of the tool in small scale movement.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Saadat (US 20170231474).
Regarding claim 20, Lashinski does not expressly disclose wherein the distance between the first and second rotation limits is less than or equal to 10 mm. However, limited movement is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski to limit the axial movement as taught by Saadat for use of the tool in small scale movement.

Claims 24, 28, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Brooks (US 20190208143).
Regarding claim 24, Lashinski does not disclose a potentiometer having a shaft received within the throughhole. Brooks teaches a potentiometer (potentiometer 45; FIG. 6; Para [0045], [0068]) having a shaft received within the throughhole (potentiometer 45 is in a through hole. FIG. 6).
Regarding claims 28, 29, Lashinski does not disclose a sensor that detects a relative rotational position of the first and second components. Brooks teaches a sensor that detects a relative rotational position of the first and second components (Potentiometer 45 that is a rotation detection sensor that is fixed inside the case body 41. Para [0068]; Such potentiometer can be used for detecting the rotation of both components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski and include the potentiometer on the rotator (10) of Lashinski for measuring rotation of rotator 10 for providing accurate rotations of the wire during performing surgery.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Avny (US 4760907).
Regarding claim 27, Lashinski does not expressly disclose wherein the nut includes a pin that rides within a helical groove of the shaft. Avny discloses wherein the nut includes a pin (FIGS. 1, 2) that rides within a helical groove of the shaft (Helical thread, a spline connection between the nut and the shaft; abstract; spline connection can be achieved by finger connection – fingers 48, 50; col. 2, lines 46-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski to include pin that can ride in the helical groove of the shaft because a pin (in a nut) is suitable alternative to threads with similar result as having threads. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Sarna and further in view of Shelton (US 20190125320 A1).

Regarding claim 32, Lashinski does not expressly disclose wherein the rotation stop limits rotation of the knob relative to the handle to a range less than or equal to about 720 degrees. However, changing range of rotation from a higher rotation  to 720 is an obvious improvement for user convenience in mechanical/devices.  Shelton teaches  wherein the rotation stop limits rotation of the knob relative to the handle to a range less than or equal to about 720 degrees (Number of threads in end 6160 are about 2).
. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lashinski in view of Shelton (US 20190125320 A1).
Regarding claim 33, Lashinski discloses a rotation stop device (FIG. 1), comprising: 
a first component (rotator 10); 
a second component (flange portion 5), the second component being configured to rotate relative to the first component about a rotation axis (FIG. 1); 
a shaft extending from the first component along the rotation axis (Screw potion 13 including flange 5 connected to first stationary element 20; FIG. 1); 
a retention (thread 12) feature that maintains an axial position of the first component relative to the second component by extending through the first component in a direction that is substantially parallel to the rotation axis (Threads 12 extend beyond a face of rotator 10. ) and a nut (translational nut 6) having an opening in which the shaft is received, the nut being non-rotatably coupled to the second component (Nut 6 does not rotate relative to flange 5, it translates. FIG. 2), wherein the nut travels along the shaft between first and second rotation limits to limit rotation of the first component relative to the second component about the rotation axis (FIGS. 1-2; col. 6, lines 15-43).  
Lashinski does not expressly disclose wherein the first and second rotation limits limit rotation of the first component relative to the second component about the rotation axis to a range greater than 360 degrees and less than or equal to about 720 degrees. However, changing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lashinski to include rotation stop with 2 complete threads as taught by Shelton to limit rotation within 720 degrees for providing a limited range of motion. 

Response to Arguments

Applicant’s arguments, submitted on 6/2/2021 have been fully considered and are persuasive.  The previous rejection has been withdrawn. In view of amendment, a new rejection has been made. See rejection set forth above.

Allowable Subject Matter
Claims 2, 4, 23, and 37, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795